Case: 14-40321   Document: 00513069071       Page: 1   Date Filed: 06/05/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                   No. 14-40321                  United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
UNITED STATES OF AMERICA,                                            June 5, 2015
                                                                   Lyle W. Cayce
             Plaintiff–Appellee,                                        Clerk

v.

GERARDO HERNANDEZ–RODRIGUEZ,

             Defendant–Appellant.




                Appeal from the United States District Court
                     for the Southern District of Texas


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
EDWARD C. PRADO, Circuit Judge:
      Defendant–Appellant     Gerardo     Hernandez–Rodriguez         appeals           the
district court’s application of a sixteen-level “crime of violence” sentencing
enhancement based on his prior Louisiana aggravated battery conviction.
Addressing the question we left open in United States v. Herrera–Alvarez, 753
F.3d 132, 142 n.5 (5th Cir. 2014), we conclude that the least culpable means
of committing aggravated battery under Louisiana law involves conduct
beyond the scope of the generic, contemporary meaning of “aggravated
assault.” We therefore vacate Hernandez–Rodriguez’s sentence and remand
for resentencing.
     Case: 14-40321      Document: 00513069071        Page: 2     Date Filed: 06/05/2015


                                     No. 14-40321

             I. FACTUAL AND PROCEDURAL BACKGROUND
       In November 2013, Hernandez–Rodriguez pleaded guilty to one count
of illegal reentry. The Presentence Investigation Report (PSR) assessed a
base offense level of eight, then added a sixteen-level sentence enhancement
on the ground that Hernandez–Rodriguez’s 2006 Louisiana conviction for
aggravated battery qualified as a crime of violence within the meaning of
U.S. Sentencing Guidelines Manual (U.S.S.G.) § 2L1.2(b)(1)(A)(ii). 1
       Hernandez–Rodriguez objected to the sixteen-level enhancement,
arguing that his prior Louisiana conviction for aggravated battery did not
constitute a crime of violence under the Guidelines. The district court
overruled Hernandez–Rodriguez’s objection, adopted the PSR, and assessed a
within-Guidelines       sentence     of   forty-one    months      of   imprisonment. 2
Hernandez–Rodriguez timely appealed.
                                 II. JURISDICTION
       The district court had jurisdiction over the original criminal
proceedings pursuant to 18 U.S.C. § 3231. We have jurisdiction to review the
district court’s judgment and sentence pursuant to 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a).




       1  After a three-level reduction for acceptance of responsibility, Hernandez–
Rodriguez’s total offense level was twenty-one. This offense level, coupled with Hernandez–
Rodriguez’s criminal history category of II, resulted in an advisory Guidelines sentencing
range of forty-one to fifty-one months of imprisonment.
       2 The Probation Office responded to Hernandez–Rodriguez’s objection by submitting

“court minutes” for the Louisiana conviction, which showed that Hernandez–Rodriguez had
been indicted for attempted murder but pled guilty to the reduced charge of aggravated
battery. The Probation Office was unable to procure a copy of the judgment or any other
state-court record that would establish the specific crime to which Hernandez–Rodriguez
pled guilty. The district court found the court minutes “sufficient” to support the
enhancement. On appeal, Hernandez–Rodriguez does not contest the sufficiency of these
records to support the fact of conviction.

                                            2
     Case: 14-40321      Document: 00513069071        Page: 3     Date Filed: 06/05/2015


                                     No. 14-40321

                                  III. DISCUSSION
      The only issue presented in this appeal is whether Hernandez–
Rodriguez’s Louisiana aggravated battery conviction constitutes a crime of
violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii). As Hernandez–Rodriguez
preserved error, we review this question of law de novo. See United States v.
Mungia–Portillo, 484 F.3d 813, 815 (5th Cir. 2007).
A.    The Crime of Violence Framework
      Section 2L1.2(b)(1)(A)(ii) mandates a sixteen-level increase to a
defendant’s base offense level when the defendant previously has been
deported following “a conviction for a felony that is . . . a crime of violence.”
The commentary to the Guidelines, in turn, defines “crime of violence” as
(1) any offense in a list of enumerated offenses, including “aggravated
assault,” or (2) “any other offense under federal, state, or local law that has as
an element the use, attempted use, or threatened use of physical force
against the person of another.” U.S.S.G. § 2L1.2 cmt. n.1(B)(iii). 3
      “This court uses different tests when analyzing whether a particular
offense amounts to a [crime of violence], and the test used depends on
whether the offense is an enumerated one or has physical force as an
element.” United States v. Moreno–Florean, 542 F.3d 445, 449 (5th Cir. 2008).
We apply a categorical approach derived from Taylor v. United States, 495
U.S. 575 (1990), to determine whether the offense of conviction contains as an
element the use of force. 4 Moreno–Florean, 542 F.3d at 449. To this end, we
“examine the elements of the offense, rather than the facts underlying the




      3  The Guidelines commentary “is binding and is equivalent in force to the Guidelines
language itself as long as the language and the commentary are not inconsistent.” United
States v. Esparza–Perez, 681 F.3d 228, 229 n.3 (5th Cir. 2012).
       4 We refer to this as the “force offense” or “use of force” prong.



                                            3
    Case: 14-40321      Document: 00513069071        Page: 4    Date Filed: 06/05/2015


                                    No. 14-40321

conviction or the defendant’s actual conduct.” United States v. Carrasco–
Tercero, 745 F.3d 192, 195 (5th Cir. 2014) (internal quotation marks omitted).
      In comparison, we apply a “common sense” approach that looks to the
“generic, contemporary meaning” of an offense listed in § 2L1.2 to assess
whether the offense of conviction amounts to that enumerated offense. 5 United
States v. Esparza–Perez, 681 F.3d 228, 229 (5th Cir. 2012). To discern this
“plain, ordinary meaning,” we rely on sources including the Model Penal Code,
Professor LaFave’s Substantive Criminal Law treatise, modern state statutes,
and dictionaries. Mungia–Portillo, 484 F.3d at 816; see also Esparza–Perez, 681
F.3d at 229. “State-law labels do not control this inquiry because the [crime of
violence] adjustment incorporates crimes with certain elements, not crimes
that happen to have the same label under state law.” Esparza–Perez, 681 F.3d
at 230 (alteration in original) (internal quotation marks omitted). If the
defendant was convicted under a statute that is “narrower than the generic
crime” or that mirrors the generic definition with only “minor variations,” the
enhancement may stand. United States v. Herrera, 647 F.3d 172, 176 (5th Cir.
2011). But if the statute of conviction “encompasses prohibited behavior that is
not within the plain, ordinary meaning of the enumerated offense, the
conviction is not a crime of violence as a matter of law.” Esparza–Perez, 681
F.3d at 230 (internal quotation marks omitted). 6
      Under both the categorical and common sense approaches, “if the
statute of conviction contains a series of disjunctive elements, this court may
look beyond the statute to certain records made or used in adjudicating guilt
to determine which subpart of the statute formed the basis of the conviction.”

      5 We refer to this as the “enumerated offense” prong.
      6   As is evident from this explanation, the “common sense” approach is also
“categorical” in nature because it requires us to compare the statutory definition of the
crime—and not the defendant’s conduct—to the generic, contemporary meaning of the
enumerated offense. See Esparza–Perez, 681 F.3d at 230.

                                           4
     Case: 14-40321   Document: 00513069071    Page: 5   Date Filed: 06/05/2015


                                No. 14-40321

Moreno–Florean, 542 F.3d at 449. Qualifying records “are ‘generally limited
to . . . the charging document, written plea agreement, transcript of plea
colloquy, and any explicit factual finding by the trial judge to which the
defendant assented.’” Herrera–Alvarez, 753 F.3d at 138 (quoting Shepard v.
United States, 544 U.S. 13, 16 (2005)). If the statute of conviction cannot be
narrowed using such Shepard-compliant documents, we must determine
whether the “least culpable act constituting a violation of that statute”
necessarily entails the use of force or constitutes the enumerated offense.
United States v. Gonzalez–Ramirez, 477 F.3d 310, 315–16 (5th Cir. 2007).
B.    The Louisiana Conviction
      The Louisiana statute under which Hernandez–Rodriguez was
convicted defines aggravated battery as “a battery committed with a
dangerous weapon.” La. Rev. Stat. § 14:34. The criminal code, in turn, defines
battery as either (1) “the intentional use of force or violence upon the person
of another” or (2) “the intentional administration of a poison or other noxious
liquid or substance to another.” Id. § 14:33. The term “‘dangerous weapon’
includes any gas, liquid or other substance or instrumentality, which, in the
manner used, is calculated or likely to produce death or great bodily harm.”
Id. § 14:2(A)(3).
      1.     The Force Offense Prong
      In Herrera–Alvarez, this Court held that a Louisiana conviction for
aggravated battery qualifies as a crime of violence under the force offense
prong of § 2L1.2, but only if the offense can be narrowed to exclude the poison
alternative. See 753 F.3d at 139, 141. We first observed that § 14:34 is
disjunctive because it “in effect criminalizes two distinct offenses—an
aggravated battery committed by the intentional administration of poison or
other noxious liquid or substance and an aggravated battery committed by


                                      5
    Case: 14-40321    Document: 00513069071     Page: 6   Date Filed: 06/05/2015


                                 No. 14-40321

the intentional use of force or violence upon the person of another.” Id. at 140.
Next, we reasoned that because the “force” required to make an offense a
crime of violence under the force offense prong of § 2L1.2 is “synonymous
with destructive or violent force,” id. at 138 (quoting United States v.
Dominguez, 479 F.3d 345, 348 (5th Cir. 2007)) (internal quotation marks
omitted), the administration of poison “does not necessarily entail the use of
physical force” contemplated by § 2L1.2, id. at 139. As a result, we concluded
that if § 14:34 could not be narrowed to exclude the possibility of an
aggravated battery committed with poison, then a conviction for that offense
could not qualify for the enhancement as a force offense. See id. at 139, 141.
Because the record in that case contained a charging instrument—a Shepard-
compliant document—reflecting that the defendant had committed the
offense using a knife, we were able to rule out the poison alternative and in
turn conclude that the conviction comprised a force offense. Id. at 140–41.
Critically, this disposition enabled us to reserve judgment on the
Government’s alternative enumerated offense argument. Id. at 142 n.5.
      The parties here agree that there are no Shepard-compliant documents
to identify the subpart of the statute that formed the basis of Hernandez–
Rodriguez’s conviction. Accordingly, unlike in Herrera–Alvarez, we cannot
exclude the possibility that Hernandez–Rodriguez’s conviction was based on
the administration-of-poison alternative within § 14:34—“the least culpable
act” to violate the statute, Gonzalez–Ramirez, 477 F.3d at 316—and
Hernandez–Rodriguez’s conviction thus cannot satisfy the force offense prong.
      2.    The Enumerated Offense Prong
      This does not end our inquiry, however. We must now turn to the
question we left open in Herrera–Alvarez and decide, under the common sense




                                       6
    Case: 14-40321    Document: 00513069071     Page: 7   Date Filed: 06/05/2015


                                 No. 14-40321

approach, whether the “least culpable act constituting a violation” of § 14:34
falls outside of the generic, contemporary meaning of aggravated assault.
      Our “primary source” for the ordinary meaning of this offense is the
Model Penal Code, United States v. Torres–Diaz, 438 F.3d 529, 536 (5th Cir.
2006), which provides:
      A person is guilty of aggravated assault if he:
            (a) attempts to cause serious bodily injury to another, or
      causes such injury purposely, knowingly, or recklessly under
      circumstances manifesting extreme indifference to the value of
      human life; or
            (b) attempts to cause or purposely or knowingly causes
      bodily injury to another with a deadly weapon.
Model Penal Code § 211.1(2). The Code further defines “deadly weapon” as
“any firearm or other weapon, device, instrument, material or substance,
whether animate or inanimate, which in the manner it is used or is intended
to be used is known to be capable of producing death or serious bodily injury.”
Id. § 210.0(4). Looking also to other approved sources, we have noted that “[t]he
generic, contemporary meaning of aggravated assault is an assault carried out
under certain aggravating circumstances,” and that “[a]ssault, in turn, requires
proof that the defendant either caused, attempted to cause, or threatened to
cause bodily injury or offensive contact to another person.” Esparza–Perez, 681
F.3d at 231 (citing, inter alia, Black’s Law Dictionary 130 (9th ed. 2009);
Wayne R. LaFave, 2 Substantive Criminal Law § 16.3 (2d ed. 2014)).
      Hernandez–Rodriguez contends that the Louisiana statute is broader
than the generic, contemporary definition of aggravated assault for two
principal reasons. First, the Louisiana offense is one of general intent, while
the generic offense of aggravated assault requires a showing of specific
intent. Second, the criminal intent under Louisiana law attaches to the
defendant’s conduct (i.e., the intentional use of force or administration of


                                       7
    Case: 14-40321     Document: 00513069071     Page: 8   Date Filed: 06/05/2015


                                  No. 14-40321

poison) rather than to the result of that conduct (i.e., causing bodily injury);
the opposite is true of the generic offense.
      The Government counters that the elements of an aggravated battery
under § 14:34 are a “[c]ategorical [m]atch” to the elements of a generic
aggravated assault. In the Government’s view, the distinction between
general and specific intent is immaterial because the Louisiana statute, when
read in combination with the definition of “dangerous weapon,” establishes
sufficiently similar criminal intent to satisfy the common sense test. Put
differently, any differences between the statutes amount to “minor
variations,” Herrera, 647 F.3d at 176, that do not preclude a finding of
equivalence. Although “[i]t may be possible to conjure up scenarios in which
there is a meaningful difference between” the offense definitions, the
Government continues, Hernandez–Rodriguez cannot show “a realistic
probability, not a theoretical possibility, that the State would apply its
statute to conduct that falls outside the generic definition of [the] crime,”
Gonzalez v. Duenas–Alvarez, 549 U.S. 183, 193 (2007).
      After comparing the statutes and reviewing Louisiana and Fifth Circuit
case law, we are persuaded that the offenses are meaningfully different, and,
therefore, a conviction for the least culpable violation of § 14:33 does not
constitute the enumerated offense of aggravated assault. As Hernandez–
Rodriguez points out, the Louisiana offense of aggravated battery is a general
intent offense. State v. Howard, 94-0023 (La. 6/3/94); 638 So. 2d 216, 217. To
establish general intent, the State need only make “a showing that ‘the
offender, in the ordinary course of human experience, must have adverted to
the prescribed criminal consequences as reasonably certain to result from his
act or failure to act.’” Id. (quoting La. Rev. Stat. § 14:10(2)). As a result, the
“criminal intent necessary to sustain a conviction is shown by the very doing


                                        8
    Case: 14-40321      Document: 00513069071      Page: 9   Date Filed: 06/05/2015


                                   No. 14-40321

of the acts which have been declared criminal.” Id. (internal quotation marks
omitted). Moreover, the requisite intent relates only to the defendant’s
conduct: “The crime requires neither the infliction of serious bodily harm nor
the intent to inflict serious injury.” Id.
      In contrast, the generic, contemporary definition of aggravated assault,
exemplified in the Model Penal Code, requires specific intent to cause bodily
injury. Model Penal Code § 211.1(2). Focusing on the “deadly weapon”
alternative—the analogue to the Louisiana statute’s poison offense—the
defendant must either “attempt to cause” or “purposely or knowingly cause”
bodily injury. Id. With regard to the result of one’s conduct, “purposely”
signifies that it is the defendant’s “conscious object” to cause that result, and
“knowingly” signifies that the defendant “is aware that it is practically
certain that his conduct will cause” that result. Id. § 2.02(2)(a)–(b). Attempt,
in turn, requires the same “kind of culpability otherwise required for the
commission of the crime,” and, “when causing a particular result is an
element of the crime,” the defendant must act “with the purpose of causing or
with the belief that it will cause such result.” Id. § 5.01(1)(b).
      The pertinent distinctions between the statutes are made plain in State
v. Smith, 39,698 (La. App. 2 Cir. 6/29/05); 907 So. 2d 192. In Smith, the
defendant challenged the sufficiency of the evidence to support his
aggravated battery conviction for spraying the victim with chemicals from a
crop-dusting plane. 907 So. 2d at 196. The incident occurred when the
defendant was defoliating a cotton field adjacent to the victim’s property
using several caustic chemicals. Id. at 194. The victim testified that the
defendant intentionally sprayed him, citing the defendant’s unusual flight
path; the defendant maintained that any chemical contact with the victim
was accidental due to drift. Id. As a result of the exposure, the victim


                                             9
    Case: 14-40321    Document: 00513069071      Page: 10   Date Filed: 06/05/2015


                                  No. 14-40321

experienced skin irritation, a headache, and nausea, and a state witness
testified that “a ‘very large dose’ [of the chemicals] could kill a person.” Id.
The court of appeals upheld the verdict. Id. at 198. It noted that in order to
convict the defendant of aggravated battery, the State needed to prove only
that “(1) the defendant intentionally administered a poison or other noxious
liquid or substance to [the victim] by spraying him with the defoliants . . .
and (2) the defoliants were poisonous or noxious substances used in a manner
likely or calculated to cause death or great bodily harm.” Id. at 197. The sole
disputed factual issue was “whether Yates was intentionally sprayed,” id.,
and the court found that the trier of fact reasonably credited the victim’s
testimony and circumstantial evidence to prove the requisite intent, id. at
198. As the State urged, the “dangerous weapon” element of the offense was
established by evidence that “[the victim] suffered harmful side effects and
[the state witness] testified that the chemicals could cause death or great
bodily harm.” Id. at 196; see id. at 198.
      On this evidence, the Model Penal Code would not permit a conviction
for aggravated assault under the “deadly weapon” prong of § 211.1(2). There
is no indication in Smith that the defendant was shown to have the
“conscious object” to cause bodily injury to the victim or that he was aware of
a “practical[] certain[ty]” that it would result. See Model Penal Code
§§ 2.02(2), 211.1(2). In fact, the State secured a conviction through proof only
that (1) the defendant intentionally administered a noxious substance to the
victim and (2) the substance, in the manner used, was likely to produce death
or great bodily harm. See Smith, 907 So. 2d at 198.
      The Government responds that intent to cause bodily injury may be
inferred from the use of a “dangerous weapon” as Louisiana defines the term.
Because the instrumentality, “in the manner used,” must be “calculated or


                                        10
   Case: 14-40321     Document: 00513069071     Page: 11   Date Filed: 06/05/2015


                                 No. 14-40321

likely to produce death or great bodily harm,” La. Rev. Stat. § 14:2(A)(3),
proof of the offense of aggravated assault with a dangerous weapon
necessarily entails proof of intent to cause bodily injury—the same intent
that is required to commit generic aggravated assault. While this argument
has intuitive appeal, we ultimately find it unavailing. As Smith illustrates,
mere evidence that a substance is noxious, coupled with actual injury resulting
from the substance, suffices to prove under Louisiana law that an aggravated
assault was committed with a dangerous weapon; no showing is required that
the defendant specifically intended to cause that result. See 907 So. 2d at 198.
Moreover, contrary to the Government’s position, the definition of “deadly
weapon” in the Model Penal Code is not functionally equivalent to its
counterpart in the Louisiana statute. First, the Model Penal Code requires
that the instrumentality be “known to be capable of producing death or serious
bodily injury,” Model Penal Code § 210.0(4) (emphasis added), rather than only
“calculated or likely” to do so, La. Rev. Stat. § 14:2(A)(3). Second, because the
Model Penal Code prescribes a culpable mental state of “purposely” or
“knowingly” to the underlying offense, these heightened levels of intent apply
to every element of the offense—including the use of a deadly weapon, see
Model Penal Code §§ 2.02(4), 211.1(2)(b).
      Acknowledging that the statutes “are not identical,” the Government
next asserts that the variations are so “minor” that they do not “remove the
Louisiana statute from the generic, contemporary meaning of aggravated
assault.” The strongest authority for the Government on this point seems to
be United States v. Sanchez–Ruedas, 452 F.3d 409 (5th Cir. 2006). In that
case, we found that a conviction for assault with a deadly weapon under
California Penal Code § 245(a)(1) constituted a conviction for generic
aggravated assault, notwithstanding several discrepancies between the


                                       11
    Case: 14-40321       Document: 00513069071          Page: 12     Date Filed: 06/05/2015


                                       No. 14-40321

California statute and the Model Penal Code. Id. at 413–14. As relevant here,
we concluded that the “subtle difference between the aggravating factors in
these two statutes, California’s focus on the defendant’s intentional conduct
in contrast to the Model Penal Code’s focus on the defendant’s intentional
result, is not enough to remove the California statute from the family of
offenses commonly known as ‘aggravated assault.’” Id. at 414. Although this
language suggests that a distinction between conduct and result with regard
to criminal intent is a “minor variation” that does not foreclose a finding of
equivalency, Herrera, 647 F.3d at 176, there is no indication that the
California statute at issue in Sanchez–Ruedas has been interpreted as
broadly as the Louisiana statute here. 7 Indeed, Smith demonstrates that
conduct not necessarily amounting to generic aggravated assault may be


       7 Further, we note that the California and Louisiana statutes proscribe meaningfully
different conduct. The California statute criminalizes “assault upon the person of another
with a deadly weapon or instrument other than a firearm,” Cal. Penal Code § 245, and
requires a showing of attempted “‘violent injury’ (which California defines as ‘the least
touching’) committed by any means of force likely to produce great bodily injury,” United
States v. Sanchez–Ruedas, 452 F.3d 409, 414 (5th Cir. 2006). According to the California
Supreme Court decision that we relied on in Sanchez–Ruedas, for conduct to violate the
California assault statute, the state must show “that the defendant willfully or purposely
attempted . . . any wrongful act committed by means of physical force against the person of
another.” People v. Colantuono, 865 P.2d 704, 709 (Cal. 1994) (emphasis added) (internal
quotation marks omitted). Because the attempted act proscribed by the California statute is
physical force, the difference in the mens rea requirement between the California assault
statute (intent to perpetrate physical force) and the Model Penal Code (intent to cause
bodily injury) plausibly can be characterized as a minor variation—the intent to injure can
be inferred from the intent to use physical force against another with a deadly weapon.
        By contrast, the least culpable act constituting a violation of Louisiana’s aggravated
battery statute is the non-violent administration of a noxious substance which, in the
manner used, is likely to produce great bodily harm. Unlike the obvious consequences of,
say, swinging a knife at another person, administering a noxious substance may have
chemical effects that are likely to produce harm to the victim but are not predicted or
understood by the perpetrator. Accordingly, the difference between Louisiana’s general
intent requirement and the Model Penal Code’s specific intent requirement is not “subtle.”
Cf. Sanchez–Ruedas, 452 F.3d at 414. Rather, committing the criminal act is further
removed from its potential consequences, and there is a non-negligible possibility—as
illustrated by Smith—that an individual who intends only to commit the act and not to
cause grievous injury will be convicted under the Louisiana statute.

                                             12
    Case: 14-40321       Document: 00513069071          Page: 13     Date Filed: 06/05/2015


                                       No. 14-40321

successfully     prosecuted      under     § 14:34.    This    defeats     not    only    the
Government’s “minor variation” argument, but also its challenge to
Hernandez–Rodriguez to raise a “realistic probability . . . that [Louisiana]
would apply its statute to conduct that falls outside the generic definition of
[aggravated assault],” Duenas–Alvarez, 549 U.S. at 193.
       Because the least culpable means of violating the Louisiana aggravated
battery statute falls outside of the generic definition of aggravated assault,
the statute “encompasses prohibited behavior that is not within the plain,
ordinary meaning of the enumerated offense,” and Hernandez–Rodriguez’s
conviction “is not a crime of violence as a matter of law.” See Esparza–Perez,
681 F.3d at 230. 8
                                  IV. CONCLUSION
       For the foregoing reasons, we VACATE Hernandez–Rodriguez’s
sentence and REMAND to the district court for resentencing.




       8 Without the erroneous sixteen-level enhancement, Hernandez–Rodriguez would
have been subject to, at most, an eight-level “aggravated felony” enhancement under
U.S.S.G. § 2L1.2(b)(1)(C). Leaving all other Guidelines factors undisturbed, Hernandez–
Rodriguez would have received a Guidelines range of fifteen to twenty-one months—twenty
to twenty-six months lower than the sentence originally imposed by the district court. The
Government makes no effort to discharge its burden to show that this error was harmless,
and we see no indication in the record that the district court would have imposed the same
sentence but for the erroneous enhancement. See, e.g., United States v. Groce, 784 F.3d 291,
296 (5th Cir. 2015). We express no view on whether Hernandez–Rodriguez’s conviction
qualifies for the § 2L1.2(b)(1)(C) aggravated felony enhancement and instead leave this
determination to the district court in the first instance. See United States v. Calderon–Pena,
383 F.3d 254, 262 (5th Cir. 2004) (en banc) (per curiam).

                                             13